Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments and remarks filed 35/16/22 are acknowledged.  

2.   Claims 106, 107, 109-121, and 123-125 are under examination.

3.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.   Claims 106, 107, 110-113, 115-121, and 123-125 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Number 2010/0272697 (IDS).

The ‘697 application teaches:
106. (amended) An injectable or implantable composition (see particularly, paragraphs [0077] and [0080]) comprising oligomeric collagen and insulin-producing cells in a buffer (see particularly, paragraphs [0048], [0054] and [0075]).

107. (New) The collagen-insulin-producing cell composition of claim 106, wherein the collagen is type I collagen (see particularly, paragraph [0036]).

110. (New) The collagen-insulin-producing cell composition of claim 109, wherein the pH of the composition is physiologic pH and where the ionic strength of the composition is physiologic ionic strength. (see particularly, paragraph [0059]).

111. (New) The collagen-insulin-producing cell composition of claim 107 in the form of a suspension, wherein the insulin-producing cells are pancreatic islets (see particularly, paragraph [0017]).

112. (New) The collagen-insulin-producing cell composition of claim 111, wherein the islets are dog, cat, rodent, porcine, or human islets (see particularly, paragraph [0024]).

113. (New) The collagen-insulin-producing cell composition of claim 111, wherein the islets are one or more of autograft islets, allogeneic islets, or xenogeneic islets (see particularly, paragraphs [0081 and [0101]).

115. (New) The collagen-insulin-producing cell composition of claim 107 in the form of a suspension, wherein the insulin-producing cells are pancreatic beta cells (see particularly, paragraph [0017]).

116. (New) The collagen-insulin-producing cell composition of claim 107, wherein the insulin- producing cells are stem-cell derived insulin producing-cells, progenitor-derived insulin- producing cells, or genetically modified cells (see particularly, paragraph [00026]).

117. (New) The collagen-insulin-producing cell composition of claim 116, wherein the insulin- producing cells are stem-cell derived insulin producing-cells and are derived from induced pluripotent stem cells, embryonic stem cells, or adult stem cell. (see particularly, paragraph [0026]).

118. (amended) An injectable or implantable graft collagen composition (see particularly, paragraphs [0077] and [0080])  comprising oligomeric collagen, a buffer, and insulin-producing cells in semi-solid form, wherein the collagen is type I collagen (see particularly, paragraphs [0048], [0054] and [0075]).

119. (New) The composition of claim 118, wherein the collagen is polymerized oligomeric collagen (see particularly, paragraph [0054]).

120. (New) The composition of claim 119, wherein the cells are pancreatic islet cells or beta cells (see particularly, paragraph [0017]).

121. (New) A method of treating metabolic disorders by administering to a mammal an effective amount of a composition comprising oligomeric collagen and insulin-producing cells, wherein the collagen is type I collagen (see particularly, paragraphs [0048], [0054], and [0008]).

123. (amended) The method of claim 122, wherein the collagen-insulin-producing cell composition is in a semi-solid form (see particularly, paragraph [0054].

124. (amended) The method of claim 123, wherein the semi-solid form comprises fibrillar collagen networks. (see particularly, paragraph [0054]).

125. (amended) The method of claim 123, wherein the fibrillar collagen networks form ex vivo or in vivo (see particularly, paragraph [0054], an inherent property).

The reference clearly anticipates the claimed inventions.

Applicant’s arguments, filed 5/16/22, have been fully considered but are not found persuasive.  Applicant argues that the reference does not teach oligomeric collagen.

See paragraphs [0048] which teaches collagen fibrils, i.e., oligomeric collagen and [0054] which teaches the polymerization of collagen, i.e., the formation of oligomeric collagen.

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claims 109 and 114 stand rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Number 2010/0272697 (IDS).

	The ‘697 application has been discussed above.

109. (New) The collagen-insulin-producing cell composition of claim 108, wherein the concentration of oligomeric collagen is between about 0.5 mg/mL and about 40 mg/mL.  This limitation comprises only the routine optimization of the composition for use in the claimed method.  Said optimization would have been obvious and well-within the purview of the ordinarily skilled artisan at the time of filing.

Note that the optimization of dosages/concentrations would have been prima facie obvious to one of ordinary skill in the art at the time of filing:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

As set forth in MPEP 2144.05 II.A.:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”

114. (New) The collagen-insulin-producing cell composition of claim 111, wherein the islets are derived from a genetically modified animal.  The source of the islets are irrelevant unless they comprise significantly different properties (which the specification does not disclose.  Accordingly, any convenient source of islets would have been prima facie obvious to the ordinarily skilled artisan at the time of filing.

Applicant’s arguments, filed 5/16/22, have been fully considered but are not found persuasive.  Applicant again argues that the reference does not teach oligomeric collagen.

See paragraphs [0048] which teaches collagen fibrils, i.e., oligomeric collagen and [0054] which teaches the polymerization of collagen, i.e., the formation of oligomeric collagen.

7.   35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.   Claims 106, 107, 110-113, and 115-120 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

The claims are directed to a statutory category, e.g., a composition of matter (Step 1: YES), and recite nature-based products (collagen and insulin-producing cells).  Thus, the markedly different analysis is used to determine if that nature-based product is a “product of nature” exception.  Regarding evidence thereto, the claims encompass a partially dissected pancreas that would comprise collagen and insulin-producing cells further comprising the limitations of the dependent claims.

The claims recite a natural phenomenon, i.e., collagen and insulin-producing cells, without significantly more, indeed, essentially nothing more, i.e. source, physiologic pH, type of collagen, etc.

This judicial exception is not integrated into a practical application.  Courts have held that naturally occurring products, and some man-made products, that are essentially no different from a naturally occurring product are “products of nature”  see Myriad, 133 S. Ct. at 2111, that fall under the laws of nature or natural phenomena exception.  To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, use the markedly different characteristics analysis to evaluate the nature-based product limitation. Step 2A Prong 1 (which addresses whether the claim recites a judicial exception; here it is the natural product) and 2A Prong 2 (which addresses whether the claim integrates it into a practical application) analysis are applied.  A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state is directed to a “product of nature” exception (Step 2A Prong 1, YES).  The claims encompass a product having no markedly different characteristics from the product's naturally occurring counterpart in its natural state, and the claims are directed to an exception (Step 2A, Prong 2: YES).  The claims as a whole do not integrate additional elements that are sufficient to amount to significantly more than the judicial exception.

The claims simply do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  A claim directed to an exception should be analyzed to determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the exception.  The claims do not include any additional features that could add significantly more to the exception (Step 2B: NO). Thus, the claims are not eligible under 35 U.S.C. 101.  

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Applicant’s arguments, filed 5/16/22, have been fully considered but are not found persuasive.  Applicant argues that: 
“…an injectable or implantable graft” composition comprising “oligomeric collagen, a buffer, and insulin-producing cells” does not exist in nature and the combination of oligomeric collagen, a buffer, and insulin-producing cells does not exist in nature.”

It is the examiner’s position that the composition of the claims encompasses a portion of pancreatic tissue.  Said tissue surely comprises oligomeric collagen and insulin-producing cells that can be injected or grafted.  Regarding the “buffer” of the claims, the term is not specifically defined in the specification and, thus, may be considered to encompass physiological solutions of in vivo conditions.

Note that the method claims have not been rejected as encompassing non-statutory subject matter.

9.   The following are new grounds for rejection necessitated by Applicant’s amendments.

10.  The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  Claims 106, 107, 109-121, and 123-125 are rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) “An injectable or implantable graft composition comprising oligomeric collagen, a buffer, and insulin-producing cells…”.

	Applicant cites paragraphs [0043], [0044], [0051], and [0191] in support.

	Paragraphs [0043]-[0044] disclose only a medium in which the collagen and cells might be provided.  Paragraph [0051] discloses that the composition is “sustainable” after subcutaneous injection or implantation.  The paragraph does not disclose the actual composition of the claims.  Paragraph [0191] discloses a method of implanting a graft.

12.  No claim is allowed.

13.  Applicant's actions necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

14.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 5/23/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644